Case 2:16-cv-01637-DRH-ARL Document 77 Filed 11/08/19 Page 1 of 2 PagelD #: 1212

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

eee ed xX
MELTZER, LIPPE, GOLDSTEIN &
BREITSTONE, LLP,

Plaintiff, CV 16-1637 (DRH)(ARL)

- against -
SATISFACTION OF

JAMES MALFETTI doing business as JUDGMENT
MANAGEMENT RECRUITERS OF UNION
COUNTY, NJ,

Defendant.
—~ === we ese ee ee ewe ew ew ee ee ee wee ee eel lt el el xX

WHEREAS, a judgment was entered in the above action on September 28, 2018, in favor
of defendant James Malfetti, doing business as Management Recruiters of Union County, NJ,
and against plaintiff Meltzer, Lippe, Goldstein & Breitstone, LLP, in the amount of $508,817.64
plus post-judgment interest accruing thereafter at the rate set forth in 28 U.S.C. § 1961, with
costs to be taxed;

WHEREAS, the Second Circuit Court of Appeals affirmed the judgment on September
25, 2019; and

WHEREAS, costs in the amount of $228.30 were taxed by the Second Circuit Court of
Appeals on October 17, 2019, and costs in the amount of $1,778.00 were taxed by the District
Court on October 31, 2019; and

WHEREAS, said judgment with interest and costs thereon having been fully paid, and it

is certified that there are no outstanding executions with any Sheriff or Marshall,
Case 2:16-cv-01637-DRH-ARL Document 77 Filed 11/08/19 Page 2 of 2 PagelD #: 1213

THEREFORE, full and complete satisfaction of said judgment is hereby acknowledged,
and the Clerk of the Court is hereby authorized and directed to make an entry of the full and

complete satisfaction on the docket of said judgment.

Dated November 8, 2019 in New York, New York.

BARTON LLP

 

 

New York, 10017

(212) 687-6262

rrasey(@barlonesg.com

Attorneys for Defendant James Malfetti d/b/a
Management Recruiters of Union County

STATE OF NEW YORK _ )
) Ss.:
COUNTY OF NEW YORK )

On the 8" day of November 2019 before me personally came Randall L. Rasey to me
known and known to be a member of the firm of Barton LLP, attorneys for defendant James

Malfetti in the above-entitled action, and to be the same person described in and who executed

the within satisfaction of judgment and acknowledged to me that he executed the same.

lotion A Ver

ary Public

Demetra A. Veroutis
Notary Public, State of New York

No. 01VE6387422 ey
Qualified in Bronx Couns?
Commission Expires Feo Ht 2024
